                              United States District Court
                                        for the
                              Southern District of Florida

    Daniel A. Gonzalez, Plaintiff,        )
                                          )
    v.                                    )
                                          ) Civil Action No. 19-23988-Civ-Scola
    Amazon.com, Inc. and Susshi           )
    International Inc., Defendants.
                            Order on Motions to Dismiss

      Now before the Court are the Defendants motions to dismiss, one is filed
by Amazon.com, Inc. (“Amazon”) and the other by Susshi International Inc.
(“Susshi”). For the reasons set forth below, the motions (ECF Nos. 13, 14) are
granted.
         1. Background 1
        The Plaintiff Daniel A. Gonzalez (“Gonzalez”) filed this action against the
Defendants pursuant to Title III of the Cuban Liberty and Democratic Solidarity
Act (the “Helms-Burton Act” or the “Act”). (ECF No 1.) The Act creates a private
right of action against any person who “traffics” in confiscated Cuban property.
See 22 U.S.C. § 6082(a)(1)(A). A purpose of the Helms-Burton Act is to “protect
United States nationals against confiscatory takings and the wrongful trafficking
in property confiscated by the Castro Regime.” 22 U.S.C. § 6022(6).
        Gonzalez alleges that he is the rightful owner of an agricultural property
in Cuba. (ECF No. 1 at ¶ 15.) His grandfather Manuel Gonzalez Rodriguez
purchased the land in 1941, and then, at an unspecified time, passed ownership
of the land to the Plaintiff “[b]y operation of succession.” (Id. at ¶ 9.) The Cuban
government confiscated the property in 1964. (Id. at ¶ 11.) Gonzalez could not
file a claim with the Foreign Claims Settlement Commission under Title V of the
International Claims Settlement Act of 1949 because he was not a United States
Citizen at the time the property was confiscated. (Id. at ¶ 16.) However, as of the
filing of his Complaint on September 26, 2019, Gonzalez is a United States
citizen.
        According to the Complaint, Susshi and Amazon began selling charcoal
that was produced on Gonzalez’s land starting on January 5, 2017. (Id. at ¶ 18.)

1 The Court accepts as true the facts pled in the Complaint. Cf. Beck v. Deloitte
& Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the sufficiency of
a complaint, a court must accept the well pleaded facts as true and resolve
them in the light most favorable to the plaintiff.”).
Amazon.com markets Susshi’s charcoal as “Direct from Farmers in Cuba” and
“sourced from independent farmers in Cuba.” (Id. at ¶ 19.)
   2. Legal Standard
        A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all of the Complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “But where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged—but it has
not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
must dismiss a plaintiff’s claims if she fails to nudge her “claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570.
   3. Analysis
    In their motions to dismiss, both Defendants primarily argue that the
Complaint should be dismissed because (1) Gonzalez did not sufficiently allege
that he had an actionable ownership interest and (2) Gonzalez did not sufficiently
allege that the Defendants knowingly and intentionally trafficked in the
confiscated property. Susshi additionally argues that (3) dismissal is appropriate
because its conduct is lawful and licensed by the Treasury Department. The
Court will address each argument in turn.
       First, the Court agrees that Gonzalez did not sufficiently allege that he had
an actionable ownership interest because he did not allege that a United States
citizen owned the claim on March 12, 1996. “In the case of property confiscated
before March 12, 1996, a United States national may not bring an action under
[the Act] . . . unless such national acquires ownership of the claim before March
12, 1996.” 22 U.S.C. § 6082(a)(4)(B). In other words, a United States citizen
must already own the claim to the confiscated property on March 12, 1996 when
the Act was passed. Congress intended that this requirement prevent foreigners
from “relocate[ing] to the United States for the purpose of using this remedy.”
Conference Report at H1660, 1996 WL 90487. Therefore, the Helms-Burton Act
only applies to claim owners who are already United States citizens at the time
the Act was passed on March 12, 1996. Id. The Complaint, however, does not
contain allegations demonstrating Gonzalez’s ownership in compliance with
§ 6082(a)(4)(B). For example, the Complaint lacks allegations regarding when
Gonzalez inherited the claim from his grandfather, when Gonzalez became a
United States citizen, if Gonzalez’s grandfather was a United States citizen, and,
if so, when Gonzalez’s grandfather became a citizen. (ECF No. 1.) Without these
allegations, Gonzalez has not sufficiently alleged that he has an actionable
ownership interest in the confiscated property.
       Second, the Court agrees that Gonzalez did not sufficiently allege that the
Defendants knowingly and intentionally trafficked in the property. Under the
Act, “a person ‘traffics’ in confiscated property if that person knowingly and
intentionally . . . engages in a commercial activity using or otherwise benefiting
from confiscated property.” 22 U.S.C. § 6023(13). As Representative Benjamin
Gilman explained, “the only companies that will run afoul of this new law are
those that are knowingly and intentionally trafficking in the stolen property of
U.S. citizens.” 142 Cong. Rec. H1724-04, at H1737 (Mar. 6, 1996). The
Complaint offers only conclusory allegations that the Defendants knowingly and
intentionally trafficked in confiscated property. In paragraphs 18 and 19,
Gonzalez alleges that the Defendants “knowingly and intentionally commenced,
conducted, and promoted the sale of marabu charcoal produced on the Subject
Property” and that they “knowingly and intentionally participated in and profited
from the communist Cuban Government’s possession of the Subject Property.”
(ECF No. 1 at ¶¶ 18, 19.) These allegations are conclusory and, without any other
allegations demonstrating the Defendants’ knowledge, are legally insufficient to
state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)
(conclusory allegations cannot survive a motion to dismiss); see also Ruiz v.
Experian Information Solutions, Inc., 2017 WL 1378242, at *2 (S.D. Fla. Apr. 14,
2017) (Scola, J.) (conclusory allegation of knowledge is not sufficient to satisfy
the scienter requirement). Moreover, Gonzalez’s assertion that the charcoal
advertisement on Amazon, which states that it is “Direct from Farmers in Cuba,”
demonstrates the Defendants’ knowledge is mistaken. That the charcoal is
produced by Cuban farmers does not demonstrate that the Defendants knew the
property was confiscated by the Cuban government nor that it was owned by a
United States citizen.
       Third, the Court does not agree that Susshi’s general license to sell
charcoal requires the Court to dismiss the Complaint. Susshi argues that
because charcoal is an itemized good that can be brought into the United States
under 312 U.S.C. § 515.582, selling charcoal cannot be “trafficking.” However,
this constitutes an affirmative defense that cannot be resolved at this stage in
the proceedings. An affirmative defense is “one that admits to the Complaint, but
avoids liability, wholly or partly, by new allegations of excuse, justification, or
other negating matters.” VP Properties & Developments, LLLP v. Seneca Specialty
Ins. Co., 645 Fed. App’x 912, 916 (11th Cir. 2016). Here, Susshi argues that,
even if all of the allegations in the Complaint were true, § 515.582 would negate
its liability. In his Complaint, Gonzalez need not refute every basis on which the
Court could ultimately decide that the Defendants’ conduct was lawful. Instead,
Susshi must establish that its conduct constituted lawful licensed activity and
is thus exempt from liability under the Helms-Burton Act. Dismissal of the suit
due to Susshi’s general license is inappropriate at this time.
   4. Conclusion
     In sum, the Court grants the Defendants’ motions to dismiss (ECF Nos.
13, 14) without prejudice and with leave to amend. The Plaintiff may file an
amended complaint by March 24, 2020, provided he complies with this order,
Federal Rule of Civil Procedure 8(a), and the Iqbal/Twombly standard.
      Done and ordered, in Chambers, in Miami, Florida on March 10, 2020.


                                            Robert N. Scola, Jr.
                                            United States District Judge
